 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 WILLIAM F. (GUS) SULLIVAN and KENT                       Case No.: 2:19-cv-00857-APG-BNW
   JASPERSON,
 4                                                         Order Denying Motion to Dismiss and
        Plaintiffs                                             Granting Motion to Remand
 5
   v.                                                                  [ECF Nos. 5, 19]
 6
   NYE COUNTY,
 7
        Defendant
 8

 9         Plaintiffs William Sullivan and Kent Jasperson filed suit in state court asserting claims

10 against Nye County for violations of Nevada Revised Statutes Chapter 613 and the federal Equal

11 Pay Act, 29 U.S.C. § 206. ECF No. 1-1. Nye County removed the case to this court on the basis

12 of federal question jurisdiction. ECF No. 1. Nye County then moved to dismiss, arguing that the

13 Equal Pay Act and Chapter 613 do not apply to elected officials like the plaintiffs, who are

14 Justices of the Peace. ECF No. 5. In response, the plaintiffs voluntarily dismissed their Equal

15 Pay Act claim. ECF No. 20. They subsequently moved to remand their Chapter 613 claim to

16 state court. The defendants oppose remand, arguing I should exercise supplemental jurisdiction

17 over the remaining state law claim.

18         I deny as moot Nye County’s motion to dismiss the Equal Pay Act claim because the

19 plaintiffs have voluntarily dismissed that claim. The plaintiffs’ remaining claim arises under

20 state law. I may decline to exercise supplemental jurisdiction over a state law claim if “(1) the

21 claim raises a novel or complex issue of State law, (2) the claim substantially predominates over

22 the claim or claims over which the district court has original jurisdiction, (3) the district court has

23 dismissed all claims over which it has original jurisdiction, or (4) in exceptional circumstances,
 1 there are other compelling reasons for declining jurisdiction.” 28 U.S.C. § 1367(c). If one of

 2 these factors is present, I consider whether exercising supplemental jurisdiction promotes

 3 economy, convenience, fairness, and comity. Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001

 4 (9th Cir. 1997). Whether to decline supplemental jurisdiction under § 1367(c) lies within my

 5 discretion. Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1090 (9th Cir. 2008).

 6         The plaintiffs have dismissed the only claim supporting original jurisdiction in this court.

 7 The plaintiffs originally brought suit in state court, and now that the claim supporting removal

 8 has been dismissed, remand is appropriate. The remaining claim raises only Nevada state law

 9 issues that should be resolved by the Nevada court. The case has not progressed so far in federal

10 court that concerns about economy or convenience are implicated. I therefore decline to exercise

11 supplemental jurisdiction over the state law claim, and I remand this case to the Fifth Judicial

12 District Court, Nye County, Nevada.

13         IT IS THEREFORE ORDERED that defendant Nye County’s motion to dismiss (ECF

14 No. 5) is DENIED.

15         IT IS FURTHER ORDERED that the plaintiffs’ motion to remand (ECF No. 19) is

16 GRANTED. The case is remanded to the Fifth Judicial District Court, Nye County, Nevada for

17 all further proceedings. The clerk of the court is instructed to close this case.

18         DATED this 18th day of July, 2019.

19

20
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23



                                                     2
